Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2)	The substitute specification filed 2-1-20 has been approved for entry by the examiner.  
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 ambiguously refers to "the shoulder block" [which shoulder block?], "the center block" [which center block?], "the lateral groove" [which lateral groove?], "the longitudinal groove" [which longitudinal groove?] and "the shallow groove" [which shallow groove?].

	Claims 5 and 8, ambiguously refer to "the first center shallow groove" and "the second center shallow groove".  For example, it is unclear if (1) each center block comprises one of the first center shallow grooves or (2) each center block comprises first center shallow grooves [plural].
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Yoshida #1
7)	Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida #1 (US 2021/0086563).
Claims 1-8 are anticipated by Yoshida #1.  See FIGURES 1-5 and description thereof.

Yoshida #2 / Yoshida #3
8)	Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida #2 (US 2020/0317003) or Yoshida #3 (US 2021/0086561) in view of Japan 406 (JP 01-132406).
	Yoshida #2 discloses a pneumatic tire having a tread and shows longitudinal grooves, lateral grooves, center blocks, intermediate blocks and shoulder blocks wherein each of the blocks comprise sipes (which are usually drawn as lines since they are narrow).  See FIGURES 1-3.
Yoshida #3 discloses a pneumatic tire having a tread and shows longitudinal grooves, lateral grooves, center blocks, intermediate blocks and shoulder blocks 
As to claims 1-8, it would have been obvious to one of ordinary skill in the art to provide Yoshida #2's tire tread or Yoshida #3's tire tread with the claimed shallow grooves since Japan 406, directed to a tire tread comprising blocks having sipes, teaches providing each of the sipes with a shallow groove having a flat bottom such that the trace of the shallow groove follows the trace of the sipe to improve abrasion resistance without lowering heel and toe wear and snow traction [FIGURES 1A, 1B, machine translation]. 
Japan 406
9)	Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 406 (JP 01-132406) in view of Flechtner (US 4,598,747).
	Japan 406 discloses a pneumatic tire having a tread comprising longitudinal grooves 4, lateral grooves 5, center blocks, middle blocks and shoulder blocks [FIGURE 1A].  Each center block, middle block and shoulder block comprises sipes 2 and shallow grooves 3 wherein each shallow groove 3 has a flat bottom [FIGURES 1A, 1B].  The longitudinal grooves have a depth of 10.0 to 15.0 mm [machine translation].  The shallow grooves have a depth of 10 to 20% of the depth of the longitudinal grooves [machine translation].  Thus, the shallow groove may have, for example, a depth of 2 mm [10.0 mm x 0.10 = 2 mm].  In EXAMPLE C, the depth of the longitudinal groove is 12.6 mm and the depth of the shallow groove is 2 mm [Table 1].  The tire has improved abrasion resistance without lowering heel and toe wear and snow traction [machine 
	As to claims 1 and 2, it would have been obvious to one of ordinary skill in the art to provide Japan 406's tire tread such that (A) each of the sipes has a sinusoidal or zigzag trace to increase the effective edge length of the sipes to increase adherence of the tire on the ground and (B) each shallow groove has a trace following the trace of the sipe; each shallow groove thereby having at least one bent point (claim 1), at least three bent points (claim 2) since (1) Fletcher teaches that it is known to provide incisions (sipes), which may be one end open, both end closed, or both end open, with a sinusoidal or zigzag trace to increase the effective edge length of the sipes to increase adherence of the tire on the ground and (2) Japan 406 teaches providing each sipe with a shallow groove such that the trace of the shallow groove follows the trace of the sipe.
	As to claim 4, Japan 406 teaches providing the shallow groove with a depth, for example of 2 mm (falling within the claimed range of 1.5 mm to 2.5 mm).
10)	Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 406 (JP 01-132406) in view of Flechtner (US 4,598,747) as applied above and further in view of Hashimoto (US 2016/0114629).
	As to claims 3, 6 and 7, it would have been obvious to one of ordinary skill in the art to provide Japan 406's tire tread such that (A) the density of the sipes in the center blocks is greater than the density of the sipes in the intermediate blocks and (B) the density of the sipes in the intermediate blocks is greater than the density of the sipes in the shoulder blocks; the number of bend points of the shallow grooves formed in the blocks on an outer side in the tire lateral direction thereby being fewer than the number 
ALLOWABLE SUBJECT MATTER
11)	Claims 5 and 8 would be allowable if (1) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and (2) Yoshida #1 (US 2021/0086563), Yoshida #2 (US 2020/0317003) and Yoshida #3 (US 2021/0086561) are removed as 102(a)(2) type prior art by filing a proper common ownership statement.
	Japan 406 (JP 01-132406), Fletchner (US 4,598,747) and Hashimoto (US 2016/0114629) fail to render obvious "the center shallow grooves comprise: first center shallow grooves each branching in the road contact surface and including two terminating end portions; and second center shallow grooves each branching in the road contact surface and including only one terminating end portion, and the center blocks where the first center shallow groove is formed therein and the center blocks where the second center shallow groove is formed therein are alternately disposed on each of one side and other side of the tire equator in the tire circumferential direction" in combination with the subject matter set forth in claim 1.

12)	The remaining references are of interest.
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 19, 2022